150 Ga. App. 24 (1979)
256 S.E.2d 635
KELLY
v.
COFFER.
REDMON
v.
COFER.
57248, 57305.
Court of Appeals of Georgia.
Argued February 7, 1979.
Decided May 14, 1979.
*25 J. Greg Wolinski, Paul E. Kauffmann, Lois Shingler, for appellant (Case No. 57248).
Smith, Smith & Frost, Steven P. Gilliam, for appellant (Case No. 57305).
Arthur K. Bolton, Attorney General, Robert S. Stubbs, Executive Assistant Attorney General, Michael R. Johnson, William B. Hill, Jr., Staff Assistant Attorneys General, for appellee.
SMITH, Judge.
On a date prior to July 1, 1978, each appellant committed his third DUI offense within ten years. In accordance with Ga. L. 1975, pp. 1008, 1032 (prior Code § 68B-308 (a)), the Department of Public Safety determined each appellant to be a habitual violator and revoked his driver's license. Hearing officers rejected appellants' administrative appeals, and we affirm the trial court's sustention of the department's action.
Appellants contend the courts erred in failing to apply the changed version of Code § 68B-308 (a), which was effective at the time of the courts' proceedings. The new section, which reads as follows, lessened by five years the time period relevant to license revocation for the habitual violator. "When the records of the department disclose that any person who has been convicted of a violation of Title 68A or of a valid local ordinance adopted pursuant thereto, of an offense occurring on or after the effective date of this Title, which record of conviction, when taken with, and added to, the previous convictions of such person of offenses occurring within five years prior to the date of such offenses, as contained in the files of the department, shall reveal that said person is an habitual violator, as hereinafter defined in this section, the department shall forthwith notify such person that upon the date of notification such person has been declared by the department to be an habitual violator, and that hence forth it shall be unlawful for said habitual violator to operate a motor vehicle in this State." (Emphasis supplied.) Ga. L. 1978, pp. 225, 226, eff. July 1, 1978. We must reject appellants' contention, as it is contrary to the express legislative intent that the lesser time period be invoked only when the third (or fourth, etc.) offense takes place on or subsequent to July 1, 1978.
Judgments affirmed. Quillian, P. J., and Birdsong, J., concur.